Merna Mae Archer, widow, and Judith Mae Archer, minor child of Marvin C. Archer, were granted an award in Case No. 3975, 16 C.C.R. 93. Merna Mae Archer remarried on September 30, 1950, and her name is now Merna Mae Sauer. The minor child of the parties is still living, and the balance of said award is due and owing her. The award heretofore entered in this cause on November 14, 1946 is hereby modified to the effect that the unpaid balance of $1,308.00 is payable as follows to Merna Mae Sauer, mother, next friend and natural guardian of Judith Mae Sauer, formerly Judith Mae Archer, minor: The sum of $306.00 to February 6, 1951, which is due and payable forthwith; The balance of $1,002.00 is payable to Merna Mae Sauer, mother, next friend and natural guardian of Judith Mae Sauer, formerly Judith Mae Archer, minor, in weekly installments of $18.00 each, commencing on February 13, 1951 for a period of 55 weeks with one final payment of $12.00.